t c memo united_states tax_court estate of beatrice ellen jones dunn deceased jesse l dunn iii independent executor petitioner v commissioner of internal revenue respondent docket no filed date david c allie and walter b thurmond for petitioner richard t cummings for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner’s federal estate_tax of dollar_figure which by subsequent amendment to the answer was increased to dollar_figure after concessions the sole issue remaining for decision is the fair_market_value of big_number shares of stock in dunn equipment - - inc dunn equipment owned by beatrice ellen jones dunn decedent on the date of her death the valuation_date unless otherwise noted all section references are to the internal_revenue_code in effect at the time of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and the attached exhibits decedent died on date at the age of jesse l dunn iii mr dunn decedent’s son is the executor of the estate of beatrice ellen jones dunn estate at the time of filing of the petition in this case the estate was administered in texas city texas and mr dunn resided in dickinson texas at the time of her death decedent owned big_number shares of stock in dunn equipment representing dollar_figure percent of the total outstanding shares at decedent’s death dunn equipment was a family-owned and family-operated company dunn equipment used a fiscal_year ending march for tax and financial reporting purposes dunn equipment was incorporated in texas in as of the valuation_date dunn equipment operated from four locations in texas and had approximately employees three of whom were executives and eight of whom were salesmen the primary business of dunn equipment was the renting to refinery and petrochemical businesses of heavy equipment such as cranes air compressors backhoes man lifts sanders and grinders collectively equipment as well as providing operators for such equipment crane rentals accounted for more than percent of the revenues of dunn equipment although one of dunn equipment’s locations rented smaller equipment such rentals accounted for less than percent of the company’s revenues dunn equipment charged an hourly rate for both the equipment and the labor for fiscal years through the portion of revenues attributable to labor parts and rentals of operated equipment 1i e equipment for which an operator was also supplied ranged from to percent in addition to the equipment the tangible assets of dunn equipment included several parcels of industrial real_estate with a total appraised value of dollar_figure and a townhouse valued at dollar_figure the capital stock of dunn equipment consisted of big_number shares of which decedent owned big_number or dollar_figure percent and mr dunn owned big_number or dollar_figure percent decedent mr dunn and peter dunn were directors of dunn equipment mr dunn was president of dunn equipment and peter dunn was vice president until her death decedent served as secretary-treasurer of dunn equipment mr dunn’s sole compensation from dunn equipment during the period of fiscal_year through fiscal_year was dollar_figure in fiscal_year peter dunn received compensation of dollar_figure dollar_figure and dollar_figure in fiscal years and respectively decedent received compensation of dollar_figure in fiscal_year and dollar_figure in each of fiscal years through the compensation paid to the officers of dunn equipment was lower than the amount_paid to officers of similarly situated companies as of the valuation_date dunn equipment had been in the heavy equipment rental business for more than years and was the largest heavy equipment rental business in its area of operation because dunn equipment’s service and reputation were superior to its competitors’ it held a substantial share of the market for heavy equipment rentals and was able to command rates above market ten large petrochemical firms accounted for percent of its revenues during the period from through the valuation_date economic conditions were favorable for the petrochemical industry because of low feedstock prices consequently dunn equipment’s revenues increased over the period however the heavy equipment rental market also became increasingly competitive during this period because cranes became more readily obtainable and hourly rental rates declined because of the competitiveness in the market dunn equipment had not increased its rental rates for more than years furthermore in order to remain competitive dunn equipment - - continuously had to replace its equipment and spent an average of dollar_figure million per year for such replacements also direct operating_expenses increased significantly in as dunn equipment began to rent equipment from third parties when its own equipment was leased out the company would only break even on these rentals direct operating_expenses continued to increase from percent in to percent in the 12-month_period ending date dunn equipment did not pay any dividends from through as of the valuation_date there was no public market or recent private transactions in the stock of dunn equipment and no current or pending litigation that could have had a material adverse effect on its value opinion the issue in this case is the fair_market_value for federal estate_tax purposes of decedent’ sec_62 96-percent share of stock in dunn equipment on date the valuation_date in the federal estate_tax_return decedent’s shares in dunn equipment were valued at dollar_figure per share for a total amount of dollar_figure at her date of death in the notice_of_deficiency respondent determined that the fair_market_value of decedent’s dunn equipment stock at such time was dollar_figure subsequently by amendment to answer respondent claimed a value for the stock of dollar_figure which resulted in an increase in the deficiency of - - dollar_figure for a total deficiency of dollar_figure consequently petitioner bears the burden_of_proof to show error in respondent’s initial determination of a dollar_figure value in decedent’s dunn equipment stock whereas respondent bears the burden of proving any value in excess of the initial determination see rule a 290_us_111 109_tc_423 the dispute in the instant case concerns the proper method for valuing an interest in a company in which asset-based value and earnings--based value are widely divergent petitioner argues that the value of decedent’ sec_62 96-percent interest should not exceed dollar_figure based on a weighting of asset- and earnings--based values respondent on the other hand argues that the value of decedent’s interest is equal to dollar_figure percent of dunn equipment’s net asset value minus an appropriate discount for lack of marketability and lack of super-majority control for a final value of dollar_figure fair_market_value is defined as ‘the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts ’ 411_us_546 quoting sec_20_2031-1 estate_tax regs the best_method to value a - j- corporation’s stock is to rely on actual arm’s-length sales of the stock within a reasonable period of the valuation_date see 79_tc_938 there were no such sales of dunn equipment stock in the absence of such sales fair_market_value is determined from the value of stock in corporations engaged in the same or similar_business as well as other factors relevant to value see sec_2031 under sec_20_2031-2 estate_tax regs these other factors include the company’s net_worth its prospective earning power and dividend-paying capacity its goodwill its position in the industry its management the economic outlook in the industry the degree of control represented by the block of stock to be valued and the values of stock of corporations engaged in the same or similar lines of business listed on a stock exchange because the record is devoid of any evidence regarding the value of stock in companies engaged in the same or a similar_business we determine fair_market_value by considering other factors relevant to value both parties rely on expert opinion expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate such opinions in light of the demonstrated gualifications of the expert and all other evidence of value in the record see 94_tc_193 --- - we are not bound however by the opinion of any expert witness when that opinion contravenes our judgment see id we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion thereof see 86_tc_547 petitioner’s experts were william h frazier mr frazier of howard frazier barker eklliot inc and shannon p pratt mr pratt of willamette management associates respondent’s expert was carmen r eggleston ms eggleston of price waterhouse llp all three experts authored reports and testified at trial mr frazier’s report estimated the fair_market_value of the stock ms eggleston’s report critiqued mr frazier’s report but did not independently value the stock mr pratt’s report also did not independently value the stock in issue but instead reviewed mr frazier’s report and critiqued ms eggleston’s report i weighting the values mr frazier calculated an earnings--based value using capitalized net_income and an asset-based value using what he considered to be the liquidation value of the company for his final value he gave each of these a weight of percent respondent argues that no weight should be given to earnings-- based value and moreover that the correct asset-based value is fair_market_value of the underlying assets rather than --- - liquidation value respondent also argues that in the event we consider an earnings-based value the correct method for calculating it is to capitalize net cash-flow rather than net_income we believe that mr frazier’s approach puts too much emphasis on the likelihood and assumed effect of liquidation and in addition that mr frazier’s approach incorrectly capitalized net_income on the other hand we believe that respondent puts too much emphasis on the fair_market_value of assets we find that the value of dunn equipment is best represented by a combination of an earnings--based value using capitalization of net cash-flow and an asset-based value using fair_market_value of assets with an appropriate discount for lack of marketability and lack of super-majority control respondent and his expert ms eggleston argue that because of the large disparity between net asset value and earnings value earnings value should be disregarded they further argue that net asset value represents a minimum value for dunn equipment we reject both of these positions respondent’s approach would require us to disregard completely the significant operational aspects of the company in determining fair_market_value but dunn equipment was a viable operating company as of the valuation_date and earned a significant part of its revenues from selling services as well as renting equipment -- - approximately to percent of dunn equipment’s gross operating revenues was earned from labor parts and equipment rentals including the supplying of operators and dunn equipment had employees at this time thus even though dunn egquipment’s primary business was the leasing of heavy equipment there were significant active operational aspects to the company as of the valuation_date certainly neither ms eggleston in her report nor respondent on brief has provided an explanation as to why the existence of a large disparity between earnings value and net asset value is by itself a sufficient basis for disregarding the earnings approach we do not believe that the disparities in this case indicate the appropriateness of one approach to the exclusion of the other respondent and ms eggleston repeatedly criticize mr frazier for failing to reconcile the disparate values obtained in his report but they are far more guilty of this than mr frazier rather than reconcile the two values both respondent and ms eggleston simply assume that with proper adjustments the greater value ie the asset-based value is the correct one although we found her report useful with respect to certain issues we note that ms eggleston is not an appraiser but instead works in the dispute analysis and corporate recovery division of price waterhouse llp and further that she did not perform an independent appraisal of the stock in issue we evaluate the opinion evidence of an expert in light of the qualifications of the expert see parker v commissioner supra pincite in light of the significant operational aspects of dunn equipment the size of the block of stock in issue the identity and attitudes of the remaining shareholders and directors and the costs associated with liquidation we conclude that the hypothetical investor would give earnings value substantial weight it is well established that as a general_rule earnings are a better criterion of value for operating companies and net assets a better criterion of value for holding or investment companies see revrul_59_60 1959_1_cb_237 estate of newhouse v commissioner t c pincite rev_rul has been widely accepted as setting forth the appropriate valuation criteria thus because dunn equipment was an operating company the better question is not whether we should disregard the earnings-based value but whether we should disregard the asset-based value in estate of andrews v commissioner t c pincite we stated regardless of whether the corporation is seen as primarily an operating company as opposed to an investment_company courts should not restrict consideration to only one approach to valuation such as capitalization of earnings or net asset values certainly the degree to which the corporation is actively engaged in producing income rather than merely holding property for investment should influence the weight to be given to the values arrived at under the different approaches but it should not dictate the use of one approach to the exclusion of all others citations and fn ref omitted similarly in the instant case we shall not disregard asset-based value in particular because there are certain aspects of dunn equipment that point to the use of asset-based value this was acknowledged by mr frazier in his report and by mr pratt in testimony and although we disagree with aspects of both mr frazier’s and mr pratt’s positions we agree with the basic decision to give some weight to asset-based value as well as earnings--based value mr frazier believed there was a substantial likelihood of liguidation given that the company’s return at the valuation_date was lower than the return on risk-free investments such as government bonds he assumed a 50-percent chance of liquidation therefore he calculated an asset-based value of the company equal to what he considered to be its liquidation value’ and gave that value percent of the weight of total value he also calculated an earnings--based value and gave that value the remaining percent of the weight of total value we find that mr frazier’s method overestimates the likelihood of liquidation although decedent’s shares represent ' there is no question that mr frazier did not consider all the costs of liquidation such as the costs involved in selling and transporting equipment and the reduced sales_price for equipment due to the increased short-term supply resulting from a liguidation - a controlling_interest with respect to day-to-day management of dunn equipment a holder of these shares nonetheless would lack the power to compel a liquidation a sale of all or substantially_all the assets or a merger or consolidation of the company all of which would require the approval of at least percent of the outstanding shares see tex bus corp act ann art dollar_figure west in addition based upon the company’s history its community ties and its relationship with its employees we believe it would be difficult finding enough additional shareholders to agree to liquidation mr frazier testified that the other shareholders were committed to operating the company expecting that the returns would eventually increase the executor mr dunn testified that all the shareholders would object to liquidation thus despite the inadeguate return on assets and correspondingly low earnings value the likelihood of liquidation was relatively low finally even assuming a sufficient number of additional consenting shareholders could be found the process of liquidation itself would have been costly and time consuming a rapid liguidation would have flooded the market with equipment reducing the value obtained for each piece a lengthy drawn-out liquidation also called a creeping liguidation would have risked the loss of customers who at some point would have realized that dunn equipment no longer meant to stay in business and who would therefore have sought other suppliers of equipment the lower likelihood of liquidation affects value in two ways first of all in calculating an asset-based value we believe it is improper to use liquidation value which understates the value of dunn equipment to the hypothetical buyer second even assuming a reduced likelihood of liquidation the hypothetical buyer and seller would still consider asset value to be an important factor in reaching a price for the shares in question this is the result of the disparity in value between the earnings- and asset-based values in the face of that disparity we believe that the earnings value is too low primarily because dunn equipment was engaged ina cyclical business and it was at the low point of the cycle at the valuation_date the testimony of both of petitioner’s experts supports this conclusion they both testified that dunn egquipment’s relatively low earnings were not due to poor management but merely due to the business cycle and the current climate of competition in the field essentially dunn equipment had to weather a period of low returns in order to maintain market share because of the competitive pricing in the equipment on a related point we also believe that mr frazier’s approach misconstrued the effects of liquidation we discuss this point in greater depth below in the more detailed discussion of mr frazier’s calculations -- - rental business and the need to satisfy customers with new equipment to rent however the reason dunn equipment was willing to weather the low period was because of a belief well founded in our view that the business would eventually rebound it follows therefore that earnings projections based on the low period of the cycle would misrepresent the earnings value of the company for this reason we believe the hypothetical buyer and seller would give asset value considerable weight in allocating weight among the values determined under each approach we have considered the degree to which dunn equipment was actively engaged in producing income the nature of its business market conditions the economic outlook the company’s history its financial and business experiences and situation the size of the block of stock in issue and the identity attitudes and intentions of the remaining shareholders see 87_tc_78 estate of andrews v commissioner t c pincite due to other factors relevant to value such as low profitability volatility of earnings high debt limited customer base and dependence upon one industry we respondent argues that the plans and intentions of the remaining shareholders and directors of dunn equipment should be disregarded under the hypothetical sale test this argument is without merit it is only the willing buyer and willing seller that are hypothetical otherwise the process of valuation considers actual conditions as they existed at the time of valuation see 94_tc_193 -- - give net asset value the greater significance based upon the foregoing we find that fair_market_value is best represented by an allocation of percent to net asset value and percent to earnings value il calculating earnings-- and asset--based value a rarnings-based value in his report mr frazier computed an earnings base and then divided that figure by a capitalization rate to compute the present_value of dunn equipment’s future income stream none of the parties or their experts challenges the capitalization rate of dollar_figure percent used by mr frazier and we accept it the dispute turns on whether mr frazier used the proper earnings base mr frazier believed that the proper earnings base was net_income while ms eggleston and mr pratt believed it was net cash-flow to equity in general we agree with ms eggleston and mr pratt ’ mr frazier’s capitalization rate was based on a study by ibbotson associates which according to mr frazier’s report gives the average total annual returns for small company stocks over the return on long-term government bonds thus we find that mr frazier’s rate of return is appropriate when considering on the other hand mr pratt believed that in the instant case mr frazier’s figure for net_income adequately represented net cash-flow and that therefore ultimately mr frazier’s use of net_income did not produce erroneous results we disagree for reasons discussed below the total returns of dunn equipment ie net cash-flow to equity not just net_income mr frazier contended that he could not capitalize net cash-flow because the net cash-flow was negative for the period of fiscal years through and there was no expectation of net cash-flow in the future we disagree although cash-flow was negative in and the average over years was not as will be seen below thus we apply the capitalization rate to net cash-flow to equity rather than net_income net_income and net cash-flow to equity are calculated in similar ways both begin with gross_profit from operations add similar items of income from other sources and subtract similar expense items there are several important distinctions however evident in a comparison of the calculations of mr frazier and ms eggleston in his calculation of net_income mr frazier relied on the company’s income statements for fiscal years through and computed average net_income before reduction for interest and taxes of dollar_figure he subtracted projected amounts for interest of dollar_figure and taxes of dollar_figure resulting in an earnings base of dollar_figure he divided this figure by the capitalization rate of dollar_figure percent to arrive at as explained below we use 4-year averages rather than year averages as used by mr frazier and ms eggleston -- - an earnings value for all equity holdings in dunn equipment of dollar_figure in calculating net_income mr frazier subtracted depreciation whereas in calculating net cash-flow ms eggleston subtracted actual capital expenditures depreciation does not represent actual reductions in cash-flow but merely reductions for accounting or tax purposes whereas capital expenditures are actual outlays of available cash and thus actually reduce net cash-flow second in calculating net_income mr frazier added the net of profit and loss from the sale of equipment whereas in calculating net cash-flow ms eggleston added the proceeds from the sale of capital assets net cash-flow includes all the proceeds from the sale of assets the entire proceeds are available to the shareholders not just the capital_gain or loss on such sale in other words although basis is relevant for computing capital_gain or loss for tax purposes it is not relevant for purposes of available cash-flow although ms eggleston correctly stated that the proper earnings base was net cash-flow to equity she failed to include two necessary adjustments one for long-term debt and another for net working_capital net working_capital or current_assets minus current liabilities is the amount of cash and other liguid assets needed to operate the business through one business cycle see generally bardahl manufacturing co v commissioner tcmemo_1965_200 as the need for current_assets to operate the business increases cash available to equity holders decreases that is increases to net working_capital result in decreases to net cash-flow as for long-term debt as mr pratt pointed out in testimony and in his report when considering cash-flow to both the equity and debt holders net changes in long-term debt should not be considered increases in debt do not increase cash- flow to the debt holders since they themselves supplied the cash however net changes in long-term debt must be considered when considering cash-flow to equity only because proceeds received as debt are available as cash-flow to the equity holders respondent argues that there should be no reduction for long-term debt however because the stock in issue represents an equity_investment in dunn equipment the proper earnings base will reflect the projected income stream to an equity_investment in the company both mr pratt and ms eggleston correctly stated that the relevant earnings base in the instant case is net cash-flow to eguity not to the entire enterprise thus it is proper to consider net changes in long-term debt finally there is the question of using a weighted average rather than a straight average to calculate net cash-flow to equity mr pratt would have used a weighted average and in a typical 4-year weighted average the most recent year is given a weight of four the previous year three then two continued - - according to him a weighted average of net cash-flow was less than the straight average of net_income used by mr frazier it is for this reason that mr pratt believed that mr frazier’s use of net_income although technically incorrect produced acceptable results however we think that a weighted average is inappropriate in this case because of the cyclical nature of the business and the fact that it was ina trough the weighted average gives too much weight to the lowest point of the cycle thus we use a straight average with respect to the fiscal_year the record does not contain figures for four of the items of net cash-flow to equity namely capital expenditures proceeds from sale of capital assets changes in net working_capital and changes in long-term debt both mr frazier and ms eggleston used averages for through 1ie 4-year averages for capital expenditures and proceeds from sale of capital assets while using averages for through e 5-year averages for every other figure neither mr frazier nor ms eggleston used any figures for net working_capital or long-term debt we find that it is more accurate to use 4-year averages for all of the figures rather than 5-year averages for some and 4-year averages for others continued then one and the total is divided by the sum of the weights or --- - considering the foregoing we calculate the earnings base of dollar_figure as follows net_income from operations dollar_figure less interest_expense big_number less income taxes big_number plus depreciation big_number less capital expenditures big_number plus proceeds from the sale of capital assets big_number less net profits from the sale of equipment big_number plus net losses from the sale of equipment big_number less changes in net working_capital 'abig_number plus net changes in long-term debt big_number equals net cash-flow big_number ' according to mr frazier’s report average changes in net working_capital totaled -dollar_figure subtracting that amount results in the addition of dollar_figure to net cash-flow average net changes in long-term debt totaled -dollar_figure adding that amount results in the subtraction of dollar_figure from net cash-flow dividing the corrected earnings base of dollar_figure by the agreed capitalization rate of dollar_figure percent results in an earnings--based value before discount of dollar_figure respondent also presented additional challenges to petitioner’s earnings value on brief arguing that petitioner’s expert erred in defining the earnings base by failing to eliminate a bad_debt writeoff from its expenses of dollar_figure for texcrane rentals inc texcrane and failing to reflect the benefits of an investment_tax_credit carryover of dollar_figure and alternative minimum taxes paid totaling dollar_figure with respect to respondent’s first challenge the texcrane bad_debt writeoff was treated by dunn equipment as an expense -- - and in calculating the earnings base mr frazier accepted this treatment respondent argues that the writeoff should be eliminated for purposes of determining value because it represents a one-time noncash charge in general we agree with respondent’s concern although we have reached respondent’s desired result through alternative means in calculating changes in net working_capital we incorporated the decrease in accounts_receivable that resulted from the bad_debt writeoff this caused a decrease in the changes in net working_capital figure and a concomitant increase in cash-flow and ultimately value therefore we need not eliminate the bad_debt writeoff as an expense the second challenge made by respondent involves mr frazier’s failure to recognize the benefits of certain embedded tax_credits when estimating the company’s annual income_tax_liability as of date dunn equipment had an investment_tax_credit carryforward of dollar_figure’ and an alternative_minimum_tax_credit carryforward of dollar_figure mr frazier ascribed no effect to these tax_credits and instead applied a straight 34-percent tax_rate to his earnings base in computing the company’s expected annual income_tax cost on brief respondent argues that the 34-percent tax_rate applied by ’ this figure represents the carryforward general_business_credit for the year ending date of dollar_figure less the credit used for such year of dollar_figure leaving dollar_figure - - mr frazier fails to take into account these credits and that the estimated annual income_tax_liability of the company should be reduced by the net present_value of these credits we agree with petitioner that a potential buyer would place no value on the embedded tax_credits and that a 34-percent tax_rate on net_income is appropriate because of the nature of its business dunn equipment holds a large number of depreciable assets these assets and the large depreciation_deductions they generated required the company to pay alternative minimum taxes for taxable years through see sec_55 and b and a there is no indication that decedent’s death would alter dunn equipment’s business in particular that alternative_minimum_tax payments would no longer be made indeed given the nature of its business it is clear that dunn equipment will continue to be liable for alternative minimum taxes for the foreseeable future it is because dunn equipment will continue to pay alternative_minimum_tax that the hypothetical buyer and seller would place no value on the embedded tax_credits sec_55 a defines the alternative_minimum_tax as the excess if any of the tentative_minimum_tax over the regular_tax sec_55 and c under sec_38 the investment_tax_credit is available only if the company’s net_income_tax exceeds its tentative_minimum_tax net_income_tax means the sum of the regular_tax and -- - the alternative_minimum_tax reduced by certain credits net_income_tax exceeds the tentative_minimum_tax only in years when there is no alternative_minimum_tax thus the effect of sec_38 is to limit the use of the investment_tax_credit to taxable years for which the company is not liable for alternative minimum taxes likewise under sec_53 the alternative_minimum_tax_credit is available only to the extent that the company’s regular_tax_liability reduced by certain allowable credits exceeds its tentative_minimum_tax which only occurs when there is no alternative_minimum_tax thus sec_53 also limits the use of the alternative_minimum_tax_credit to taxable years for which the company is not liable for alternative minimum taxes accordingly we find that the hypothetical buyer and seller would not consider the credits in valuing dunn equipment b asset-based value the parties agree that the underlying asset values used by mr frazier are in accordance with dunn equipment’s balance_sheet of date however as noted above in calculating net asset value mr frazier calculated what he considered liquidation value on this basis he assigned no value to two prepaid accounts listed on the balance_sheet further he reduced his respondent also argues that the investment and alternative_minimum_tax credits should affect dunn equipment’s asset-based value for the reasons stated above we reject this argument - - value by percent of dunn equipment’s built-in capital_gains ’ respondent challenges both of these positions in calculating net asset value mr frazier adjusted the underlying asset values shown on the balance_sheet of dunn equipment as follows by allocating no value to prepaid expenses of dollar_figure and prepaid_interest of dollar_figure and ii by reducing total asset value by percent of dunn equipment’s built-in capital_gains on underlying assets to account for potential capital_gains_tax liability mr frazier’s estimated net asset value for the entire company before any reduction for potential tax_liability was dollar_figure further he calculated the built-in capital_gains in dunn equipment’s assets to be dollar_figure there is no question that the prepaid expenses and interest would be valuable to the buyer of dunn equipment who intended to continue to operate the company in such a case as the expenses and interest came due the company would not be required to make dunn equipment owned property as well as equipment it appears that the proceeds from the sale of the equipment would have resulted in ordinary_income rather than capital_gains see sec_1245 none of the parties or their experts addressed this point however mr frazier used a 34-percent rate for both ordinary_income and capital_gains which appears to be the correct result under sec_11 and sec_1201 thus for our purposes it is irrelevant whether the proceeds resulted in ordinary or capital_gain respondent also challenges petitioner’s failure to include the value of a dollar_figure townhouse in asset value petitioner concedes this point - - any outlays of cash but mr frazier’s calculation of asset-- based value assumed liquidation he argued that the prepaid accounts had no value to the buyer who intended to liquidate because they could not be sold and they could not be used to offset costs of the operating company since liguidation was intended we find several difficulties with mr frazier’s approach first mr frazier himself suggested that depending on the agreements with lenders dunn equipment might be able to receive prepaid_interest back from the lenders if it was able to pay off the principal of the loans during liquidation second in assigning no value to the prepaid accounts mr frazier apparently assumed that liquidation would take place almost instantaneously even if the buyer intended to liquidate the prepaid accounts would still have some value to the buyer because liquidation could not be accomplished instantaneously and the company would continue to operate for a time utilizing the prepaid accounts to offset liabilities that came due finally and most important given that the number of shares of stock in issue was not large enough to cause liquidation and that other shareholders were unlikely to agree to liquidation we think the chance of liquidation was sufficiently small although not nonexistent that the hypothetical buyer and seller would not reduce the value of the prepaid accounts in considering an asset-- based value of the company -- p7 - respondent also challenges mr frazier’s reduction in net asset value for potential tax_liability on built-in capital_gains mr frazier reduced his asset-based value by percent of the built-in capital_gain again on the assumption that he was calculating a liquidation value respondent argues that no reduction is proper because liquidation was not imminent in 110_tc_530 we applied a reduction for inherent gain even though no liquidation was planned or contemplated on the valuation_date however there are significant distinctions between that case and the instant case in estate of davis the company in question was essentially a holding_company and the primary asset it held was a block of publicly traded stock with substantial built-in capital_gain ' because the hypothetical buyer of the shares in issue in that case could buy the same publicly traded stock on the open market without the exposure to capital_gains_tax we found that there was even less of a ready market in the shares in issue than there would have been without such tax id pincite thus we included within the discount for lack of marketability a reduction with respect to the inherent capital_gains of approximately percent see id pincite the fair_market_value of the stock was dollar_figure while the company’s basis in that stock was dollar_figure see 110_tc_530 the company owned other assets worth dollar_figure and had liabilities of dollar_figure see id - - in the instant case the primary assets in question are equipment not publicly traded stock although dunn equipment also had some real_estate in using a 34-percent reduction mr frazier failed to consider that the hypothetical buyer who did not wish to continue operating the company and who was able to convince additional shareholders to form a super-majority had other options besides liquidation a new owner who wished to change the business of the company into for example construction rather than equipment rental would not have a need to buy new equipment every few years and could use the equipment the company owned for its entire useful_life eliminating the realization of built-in_gain this goal could also be accomplished by forming a new corporation engaged in the construction business sec_351 and sec_361 would permit dunn equipment to transfer equipment to the new corporation in exchange for its stock without recognition of gain on the transfer only if the buyer intended to liquidate in the short term would that buyer seek a substantial reduction for built-in capital_gain we believe that there is some chance that the hypothetical buyer would have purchased the stock in issue with the intent to liguidate although as we have explained the likelihood of liquidation was rather low nonetheless we believe that the presence of built-in_gain would reduce the - asset-based value of the stock in question to some extent ’ considering all the facts and circumstances we think that a reduction in the amount of percent of the built-in gains is appropriate in light of the foregoing we find that the net asset value of dunn equipment is equal to the asset value calculated under mr frazier’s report dollar_figure plus the value of the townhouse dollar_figure and the amounts recorded as prepaid expenses dollar_figure and prepaid_interest dollar_figure reduced by percent of the amount of the built in gain of dollar_figure dollar_figure resulting in a prediscount asset-based value for the entire company of dollar_figure c combining the values as previously discussed we have decided that the fair_market_value of decedent’s stockholdings is best approximated by an allocation of percent to the asset-based value of dollar_figure and percent to the earnings-based value of dollar_figure resulting in an overall value of dollar_figure based upon these findings the fair_market_value of decedent’ sec_62 the effect of any inherent gain on the hypothetical buyer who wishes merely to continue operating the company has been taken into account in the earnings-based value discussed above because the company sold equipment as part of its ongoing operations thus we apply the reduction to the asset-based value only rather than as part of an overall discount to the asset- and earnings-based values -- - percent interest in dunn equipment before application of appropriate discounts is dollar_figure til discounts the parties agree that a 15-percent lack of marketability discount is appropriate further respondent concedes that a 5-percent discount for lack of super-majority control e for the fact that the stock in issue is less than percent is also appropriate petitioner argues on brief for a 10-percent discount for lack of super-majority control neither mr frazier nor mr pratt provided support for a discount for lack of super- majority control and petitioner offers no evidence supporting a discount greater than percent we apply a discount of percent for lack of super-majority control therefore the discounts in total equal percent iv conclusion we have calculated an undiscounted value of petitioner’ sec_62 96-percent interest in dunn equipment on the date of decedent’s death of dollar_figure applying a 5-percent discount to this figure we find that the fair_market_value of the stock in issue for purposes of the federal estate_tax is dollar_figure ‘3 on brief respondent agreed that the lack of marketability discount could properly be applied to the earnings-- based value further respondent agreed that the lack of marketability discount could properly be applied to an asset- based value generally but argued that it should not be applied to liguidation value as we have not used liquidation value we need not address respondent’s argument to reflect the foregoing decision will be entered under rule
